DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance:  claims 1, 11, 18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior arts of record, Sasaki (US 7,699,062) or Hayes (US 4,235,557), do not teach “a support structure having a rim, a hub surrounded at least in part by the rim, and at least one support surface extending between the rim and the hub, the rim having an exterior surface and a second connecting structure located on the exterior surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior arts of record, Sasaki (US 7,699,062) or Hayes (US 4,235,557), do not teach “a support structure having an outer rim, an interior hub, at least one spoke extending between the outer rim and the interior hub, an upper surface formed on the at least one spoke, and a lower surface formed on the at least one spoke, the outer rim having an exterior surface and a second connecting structure located on the exterior surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
The prior arts of record, Sasaki (US 7,699,062) or Hayes (US 4,235,557), do not teach “a support structure having a rim, a hub spaced apart from the rim, at least one spoke extending between the rim and the hub, and at least one of an upper surface and a lower surface formed on the at least one spoke, the rim having an exterior surface and a second connecting structure located on the exterior surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754